Filed 11/16/15 P. v. Jones CA2/6
Opinion on remand
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B255693
                                                                        (Super. Ct. No. NA036778-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.                                                                         OPINION ON REMAND
                                                                          FROM SUPREME COURT
CHANGA DIA JONES,

     Defendant and Appellant.



                   The California Supreme Court granted review and transferred this case with
directions to vacate our decision and reconsider the cause in light of People v. Johnson
(2015) 61 Cal. 4th 674. (Cal. Rules of Court, rule 8.528(d).) In our previous opinion
(People v. Jones (Feb. 17, 2015, B255693) [nonpub. opn.]), we affirmed an order
denying Changa Dia Jones's petition for resentencing under the Three Strikes Reform Act
of 2012 ("the Act") because one of his convictions is a serious felony. (Pen. Code,
§§ 667, 1170.12, 1170.1261; Prop. 36, as approved by voters, Gen. Elec. (Nov. 6, 2012).)
In Johnson, the court held that an inmate is eligible for resentencing on a qualifying
offense despite the presence of another current offense that is serious or violent.
(Johnson, at p. 695.) We vacate our decision, reverse and remand.



1
    All statutory references are to the Penal Code unless otherwise stated.
                      FACTUAL AND PROCEDURAL HISTORY
              Jones is serving an indeterminate term of 51 years to life under the three
strikes law for convictions that include taking a vehicle without the owner's consent
(Veh. Code, § 10851, subd. (a)) and evading a police officer causing death (id.,
§ 2800.3). Jones's criminal history includes prior strike convictions for residential
burglaries. (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d), 459.)
              In 2012, Jones filed a petition for resentencing as a second-strike offender
under the Act. The trial court denied the petition. It found that Jones is ineligible for
resentencing because one of his current convictions is for a serious felony, evading an
officer causing death. The court did not reach the question whether resentencing would
pose an unreasonable risk of danger to public safety. (§ 1170.126, subd. (f).)
                                       DISCUSSION
              The order denying Jones's petition for resentencing is appealable. (§ 1237,
subd. (b); Teal v. Superior Court (2014) 60 Cal. 4th 595, 597.)
              Under the three strikes law as it existed before Proposition 36, a defendant
convicted of two prior serious or violent felonies was subject to a sentence of 25 years to
life upon conviction of any third felony. The Act reduces punishment for certain
offenders whose current convictions are not serious or violent. Inmates who are currently
serving an indeterminate sentence for a third felony conviction, which is not a serious or
violent felony, may seek resentencing as a second strike offender to a determinate term.
(§ 1170.126.) The trial court must resentence an eligible inmate pursuant to section 667,
subdivision (e)(1) and section 1170.12, subdivision (c)(1) unless the court, in its
discretion, determines that resentencing the inmate would pose an unreasonable risk of
danger to public safety. (§ 1170.126, subd. (f); People v. Johnson, supra, 61 Cal. 4th 674,
682.) An inmate is not eligible for resentencing under the Act on a current felony
conviction that is serious or violent. (§§ 1170.126, subd. (e)(1), 667.5, subd. (c), 1192.7,
subd. (c).)
              It is now settled that "an inmate is eligible for resentencing with respect to a
current offense that is neither serious nor violent despite the presence of another current

                                              2
offense that is serious or violent." (People v. Johnson, supra, 61 Cal. 4th 674, 695.)
Taking a vehicle without the owner's consent is not a serious or violent felony. (§§ 667.5,
subd. (c), 1170.12, subd. (c).) Evading a police officer causing death is. (§ 1192.7, subd.
(c)(8).) Thus, Jones is eligible for resentencing on his conviction for taking a vehicle
without the owner's consent and is ineligible for resentencing on his conviction for
evading a police officer causing death.
                                      DISPOSITION
              We vacate our previous opinion. The order is reversed and remanded with
directions to enter a new and different order consistent with this opinion.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.

We concur:



              YEGAN, J.



              PERREN, J.




                                             3
                                William C. Ryan, Judge

                        Superior Court County of Los Angeles

                           ______________________________


             Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Noah Hill,
Jessica C. Owen, Deputy Attorneys General, for Plaintiff and Respondent.




                                           4